Citation Nr: 0400126
Decision Date: 01/05/04	Archive Date: 03/31/04

DOCKET NO. 02-07 636                        DATE JAN 05 2004

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1310 (West 2002).

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active service from April 1953 to March 1958. He died in February 1999, and the appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) from a July 2001 decision by the Columbia, South Carolina, Regional Office (RO).

REMAND

A January 1976 record from the National Personnel Records Center indicates that the veteran's service medical records have been "reconstructed." Service medical records are extremely brief, and it appears unlikely that the effort to reconstruct them was very successful, but they include a report of a February 1958 separation examination that shows no disability. The examination report shows that the veteran was 67 1/2 inches tall and weighed 208 pounds, and that he was overweight for reenlistment but not for separation.

The veteran's DD Forms 214 show that he was a medical specialist and had no overseas assignments. Thus, he did not serve in Korea during the Korean War.

The veteran died in New Jersey, and the RO obtained those of his records available from the Newark RO. Those records show that he had not been granted service connection for any disability prior to his death.

- 2 


Under the provisions of 38 U.S.C.A. § 1310, dependency and indemnity compensation is awarded if a service-connected disability was either the principal or a contributory cause of the veteran's death. See a/so 38 C.F.R. § 3.312 (2003). A principal cause of death is one which, alone or jointly with another disorder, was the underlying cause of death or was etiologically related thereto. A contributory cause of death is one which, though not related to the principal cause, contributed substantially or materially or combined with other disorders to cause death, or aided or lent assistance to the production of death. However, minor service-connected disabilities, or those of a static nature or not affecting vital organs, would not be held to have contributed to death that was due primarily to an unrelated disability. ld.

In addition, dependency and indemnity compensation is awarded, under the provisions of 38 U.S.C.A. § 1310, if a disorder which was either the principal or a contributory cause of the veteran's death can be service connected. That is, service connection may be granted, post mortem, for a disorder shown to have actually been incurred in service and, if the disability thus service connected is shown to have been the principal or a contributory cause of death. In such a case, service connection for the cause of the veteran's death is granted. 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2003). Establishing service connection for a disorder that was a principal or contributory cause of death requires competent evidence of an etiologic relationship between events in service, or an injury or disease incurred there, and the disorder that was a principal or contributory cause of death. Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the appellant testified that the veteran was treated at the East Orange VA Medical Center. The RO tried to get outpatient treatment records from the East Orange facility dated after September 1999. Not surprisingly, since the veteran died in February 1999, no records were returned. The RO must obtain all of the veteran's VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). Indeed, the earliest records may be the most relevant. In addition, the appellant

- 3 


should be given one more opportunity to provide medical evidence that the veteran died of a disorder that he incurred or aggravated in service.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) prescribes VA duties to notify the claimant of the evidence needed to substantiate a claim, of the evidence V A will obtain, and of the claimant's responsibilities with regard to obtaining evidence. It also prescribes VA duties to help a claimant obtain relevant evidence. See Quartuccio v. Principi, 16 Vet. App. 13 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). VA duties pursuant thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003). In this case, however, it is not entirely clear that the appellant has been given that notice to which she is entitled by VCAA. This remand will enable VA to provide her that notice.

Accordingly, this case is remanded to the RO for the following:

1. The RO must notify the appellant:

a. That evidence needed to substantiate her claim is medical evidence that the veteran died of a disorder incurred or aggravated in service.

b. That it is her responsibility, and hers alone, to provide the foregoing evidence, but VA will make reasonable efforts to obtain relevant evidence, such as VA and non-VA medical records, employment records, or records from government agencies, if she identifies the custodians thereof VA will notify her of evidence she identified that could not be obtained

-4
so that she may obtain the evidence herself and submit it.

2. The RO must ask the appellant to identify VA and non- VA health care providers who treated the veteran soon after his separation from service, as well as VA and non-VA health care providers who first treated him for chronic obstructive pulmonary disease, multiple myeloma, spinal stenosis, erosive esophagitis, congestive heart failure, pancytopenia, hypo- and hypertension, and atrial fibrillation. The RO must obtain records from each health care provider the appellant identifies.

3. The RO must obtain all of the veteran's treatment records from the East Orange VA Medical Center and from any other VA treatment facility the appellant identifies.

4. Upon completion of the development prescribed above, the RO must review all of the evidence of record. If the decision on the appellant's claim is unfavorable, the RO must issue a Supplemental Statement of the Case in accord with 38 C.F.R. §§ 19.31, 19.38 (2003).

The veteran has the right to submit additional evidence and argument on the matter herein remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

- 5 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision by the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 6





